Exhibit 10.2

 

EMPLOYEE

 

PHANTOM STOCK UNIT AGREEMENT

 

THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement”), dated as of the 15th day of
January, 2010, by and between Arden-Mayfair, Inc., a Delaware corporation (the
“Company”), and Laura J. Neumann (the “Unit Holder”), is made with reference to
the following facts:

 

A.            The Company is a wholly owned subsidiary of Arden Group, Inc., a
Delaware corporation (“Arden Group”).

 

B.            The Company is desirous of providing additional incentives to the
Unit Holder in rendering services as an employee of the Company and, in order to
accomplish this result, has determined to grant the Unit Holder phantom stock
units (based on the Class A Common Stock of Arden Group) representing the right
to receive a cash payment on the terms and conditions set forth herein.

 

C.            The Unit Holder is desirous of accepting said right on the terms
and conditions set forth herein.

 

NOW, THEREFORE, it is agreed as follows:

 


1.             GRANT


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE COMPANY
HEREBY GRANTS TO THE UNIT HOLDER THREE THOUSAND FIVE HUNDRED (3,500) UNITS
EXERCISABLE FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT DURING A PERIOD COMMENCING AS PROVIDED IN THIS AGREEMENT AND EXPIRING
AT THE CLOSE OF BUSINESS ON JANUARY 15, 2017 (THE “EXPIRATION DATE”).  EACH UNIT
HEREUNDER REPRESENTS THE RIGHT TO RECEIVE AN AMOUNT EQUAL TO THE EXCESS OF
(I) THE FAIR MARKET VALUE (DETERMINED IN ACCORDANCE WITH PARAGRAPH 1(B) BELOW)
OF ONE SHARE OF THE CLASS A COMMON STOCK, $.25 PAR VALUE PER SHARE, OF ARDEN
GROUP (THE “CLASS A COMMON STOCK”) BASED ON THE DATE UPON WHICH THE UNIT HOLDER
EXERCISES SUCH UNIT (THE “EXERCISE DATE PRICE”) OVER (II) $110.00 (THE “BASE
PRICE”).


 


(B)           THE EXERCISE DATE PRICE SHALL BE DETERMINED AS FOLLOWS:  THE
EXERCISE DATE PRICE SHALL BE (I) IF THE CLASS A COMMON STOCK IS THEN LISTED ON A
NATIONAL SECURITIES EXCHANGE, THE AVERAGE OF THE CLOSING SALES PRICES OF THE
CLASS A COMMON STOCK FOR THE TWENTY (20) TRADING DAYS (AS DEFINED BELOW)
PRECEDING THE DATE OF EXERCISE OF SUCH UNITS (THE “DETERMINATION DATE”) ON THE
PRINCIPAL SECURITIES EXCHANGE ON WHICH SUCH STOCK IS THEN LISTED, AND, IF THERE
IS NO REPORTED SALE ON ANY TRADING DAY WITHIN SUCH TWENTY DAY PERIOD, SUCH
TRADING DAY SHALL BE COUNTED FOR PURPOSES OF DETERMINING SUCH TWENTY DAY PERIOD
BUT SHALL BE DISREGARDED FOR PURPOSES OF DETERMINING SUCH AVERAGE, OR (II) IF
THE CLASS A COMMON STOCK IS THEN PUBLICLY TRADED IN THE OVER-THE-COUNTER MARKET,
THE AVERAGE OF THE CLOSING SALES PRICES OF THE CLASS A COMMON STOCK IN THE
OVER-THE-COUNTER MARKET FOR THE TWENTY TRADING DAYS PRECEDING THE DETERMINATION
DATE AND, IF THERE IS NO REPORTED SALES ON ANY TRADING DAY WITHIN SUCH TWENTY
DAY PERIOD, SUCH TRADING DAY SHALL BE COUNTED FOR PURPOSES OF DETERMINING SUCH
TWENTY DAY PERIOD BUT SHALL BE DISREGARDED FOR PURPOSES OF DETERMINING SUCH
AVERAGE, OR (III) IF THE CLASS A COMMON STOCK IS NOT THEN SEPARATELY QUOTED OR
PUBLICLY TRADED, THE FAIR MARKET VALUE ON THE DETERMINATION DATE, AS DETERMINED
BY THE BOARD OF DIRECTORS OF ARDEN GROUP (THE “BOARD”).  FOR PURPOSES HEREOF,
“TRADING DAY” SHALL MEAN ANY DAY UPON WHICH THE PRINCIPAL NATIONAL SECURITIES
EXCHANGE OR OVER-THE-COUNTER MARKET UPON WHICH THE CLASS A COMMON STOCK IS THEN
TRADED IS OPEN FOR THE TRADING OF SECURITIES.

 

--------------------------------------------------------------------------------


 


2.             EXERCISE OF UNITS

 


(A)           THE UNIT HOLDER MAY ELECT TO BE PAID FOR ANY THEN VESTED UNITS BY
TIMELY DELIVERING OR MAILING TO THE COMPANY (IN ACCORDANCE WITH PARAGRAPH 10
BELOW), ATTENTION: CHIEF FINANCIAL OFFICER, A NOTICE OF EXERCISE, IN THE FORM
PRESCRIBED BY THE COMPANY, STATING THEREIN THAT THE UNIT HOLDER HAS ELECTED TO
EXERCISE HIS OR HER VESTED UNITS AND SPECIFYING THEREIN THE DATE OF THIS
AGREEMENT AND THE NUMBER OF VESTED UNITS FOR WHICH HE OR SHE IS ELECTING TO BE
PAID.  THE EXERCISE OF ANY UNITS SHALL NOT BE DEEMED EFFECTIVE UNLESS AND UNTIL
THE UNIT HOLDER HAS COMPLIED WITH ALL OF THE PROVISIONS OF THIS PARAGRAPH 2(A). 
UPON AN EFFECTIVE EXERCISE OF ANY ONE OR MORE VESTED UNITS, THE COMPANY SHALL
THEREAFTER PAY THE UNIT HOLDER IN COMPLETE SATISFACTION OF EACH VESTED UNIT WITH
RESPECT TO WHICH SUCH RIGHT AND OPTION HAS BEEN EXERCISED AN AMOUNT EQUAL TO:
(I) THE EXERCISE DATE PRICE MINUS (II) THE BASE PRICE.  SUCH PAYMENT SHALL BE
MADE TO THE UNIT HOLDER WITHIN THIRTY (30) DAYS AFTER THE EXERCISE OF SUCH RIGHT
AND OPTION.


 


(B)           NO UNITS SHALL VEST OR BECOME EXERCISABLE DURING THE FIRST, SECOND
OR THIRD YEAR FROM THE DATE OF GRANT HEREOF; THEREAFTER UNITS SHALL VEST AND
BECOME EXERCISABLE IN INSTALLMENTS AS TO (I) TWENTY-FIVE PERCENT (25%) OF THE
TOTAL NUMBER OF UNITS SUBJECT TO THIS AGREEMENT ON JANUARY 15, 2013, (II) AN
ADDITIONAL TWENTY-FIVE PERCENT (25%) OF THE TOTAL NUMBER OF UNITS SUBJECT TO
THIS AGREEMENT ON JANUARY 15, 2014, (III) AN ADDITIONAL TWENTY-FIVE PERCENT
(25%) OF THE TOTAL NUMBER OF UNITS SUBJECT TO THIS AGREEMENT ON JANUARY 15,
2015, AND (IV) THE REMAINING TWENTY-FIVE PERCENT (25%) OF THE TOTAL NUMBER OF
UNITS SUBJECT TO THIS AGREEMENT ON JANUARY 15, 2016.


 


(C)           IN CONNECTION WITH THE EXERCISE OF ANY ONE OR MORE UNITS AND AS A
CONDITION TO DELIVERY OF ANY PAYMENT TO WHICH THE UNIT HOLDER IS ENTITLED UPON
SUCH EXERCISE, THE COMPANY MAY WITHHOLD FROM SUCH PAYMENT AN AMOUNT SUFFICIENT
TO SATISFY ALL CURRENT OR ESTIMATED FUTURE FEDERAL, STATE AND LOCAL WITHHOLDING
TAX REQUIREMENTS AND FEDERAL SOCIAL SECURITY OR OTHER TAXES OR OTHER TAX
REQUIREMENTS RELATING THERETO.


 


3.             TERMINATION.  ALL UNEXERCISED UNITS SHALL AUTOMATICALLY AND
WITHOUT NOTICE TERMINATE AND BECOME NULL AND VOID AT THE TIME OF THE EARLIEST TO
OCCUR OF THE FOLLOWING:


 


(A)           THE EXPIRATION DATE; OR


 


(B)           THE DATE OF TERMINATION OF THE UNIT HOLDER’S EMPLOYMENT WITH THE
COMPANY AND ITS PARENT AND SUBSIDIARY CORPORATIONS; OR


 


(C)           ANY OF THE EVENTS AS DESCRIBED IN PARAGRAPH 7 BELOW.


 

Nothing contained in this Agreement shall obligate the Company or any of its
parent or subsidiary corporations to continue to employ or engage the services
of the Unit Holder as an employee of the Company or in any other capacity with
the Company or any of its parent or subsidiary corporations, nor confer upon the
Unit Holder any right to continue in the employ or in any other capacity with
the Company or any of its parent or subsidiary corporations, nor limit in any
way the right of the Company or its parent or subsidiary corporations to amend,
modify or terminate at any time the Unit Holder’s compensation or employment
agreement, if any, with the Company or any of its parent or subsidiary
corporations.

 


4.             PAYMENT UPON DEATH.  UPON THE TERMINATION OF THE EMPLOYMENT OF
THE UNIT HOLDER DUE TO THE DEATH OF THE UNIT HOLDER WHILE EMPLOYED BY THE
COMPANY (OR ITS PARENT OR SUBSIDIARY CORPORATIONS), (A) THE COMPANY SHALL PAY
THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE DECEASED UNIT HOLDER OR THE PERSON
OR PERSONS WHO ACQUIRE THE RIGHT TO RECEIVE PAYMENT FOR A UNIT BY BEQUEST OR
INHERITANCE OR REASON OF THE DEATH OF THE UNIT HOLDER (HEREINAFTER,
“SUCCESSOR(S)”), IN COMPLETE SATISFACTION OF ALL FULLY VESTED  AND UNEXERCISED
UNITS HELD BY THE

 

2

--------------------------------------------------------------------------------


 


UNIT HOLDER ON THE DATE OF SUCH TERMINATION OF HIS OR HER EMPLOYMENT, AN AMOUNT
DETERMINED IN THE MANNER SET FORTH IN PARAGRAPH 2 ABOVE AS IF THE UNIT HOLDER
HAD EXERCISED THE RIGHT AND OPTION TO BE PAID FOR ALL THEN FULLY VESTED AND
UNEXERCISED UNITS HELD BY THE UNIT HOLDER ON THE DATE OF SUCH TERMINATION OF HIS
OR HER EMPLOYMENT, AND (B) ALL OTHER UNITS HELD BY THE UNIT HOLDER ON THE DATE
OF SUCH TERMINATION OF HIS OR HER EMPLOYMENT SHALL TERMINATE AND SHALL BECOME
NULL AND VOID.  SUCH PAYMENT SHALL BE MADE BY THE COMPANY TO THE
SUCCESSOR(S) WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH TERMINATION OF
EMPLOYMENT.


 


5.             NON-ASSIGNABILITY.  THE UNIT HOLDER SHALL NOT TRANSFER, ASSIGN,
PLEDGE OR HYPOTHECATE IN ANY MANNER THIS AGREEMENT OR ANY OF THE RIGHTS AND
PRIVILEGES GRANTED HEREBY OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  UNITS ARE EXERCISABLE DURING THE UNIT HOLDER’S LIFETIME ONLY BY
THE UNIT HOLDER.  UPON ANY ATTEMPT BY THE UNIT HOLDER TO TRANSFER THIS AGREEMENT
OR ANY RIGHT OR PRIVILEGE GRANTED HEREBY (INCLUDING WITHOUT LIMITATION ANY
UNITS) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND
CONTRARY TO THE PROVISIONS HEREOF, THIS AGREEMENT AND SAID RIGHTS AND PRIVILEGES
SHALL IMMEDIATELY BECOME NULL AND VOID.


 


6.             ANTI-DILUTION.  IN THE EVENT THAT THE SHARES OF CLASS A COMMON
STOCK SUBJECT TO THIS AGREEMENT SHALL BE CHANGED INTO OR EXCHANGED FOR A
DIFFERENT NUMBER OR KIND OF SHARES OF STOCK OR OTHER SECURITIES OF ARDEN GROUP
OR OF ANOTHER CORPORATION (WHETHER BY REASON OF MERGER, CONSOLIDATION,
RECAPITALIZATION, RECLASSIFICATION, SPLIT-UP, COMBINATION OF SHARES, OR
OTHERWISE) OR IF THE NUMBER OF SUCH SHARES OF CLASS A COMMON STOCK SHALL BE
INCREASED SOLELY THROUGH THE PAYMENT OF A STOCK DIVIDEND, THEN THERE SHALL BE
MADE AN APPROPRIATE ADJUSTMENT (A) IN THE NUMBER OF UNITS THEN COVERED HEREBY,
(B) TO THE BASE PRICE AND/OR (C) TO THE OTHER TERMS AS MAY BE NECESSARY TO
REFLECT THE FOREGOING EVENTS.  THERE MAY ALSO BE MADE SIMILAR ADJUSTMENTS AS
DESCRIBED IN (A)-(C) OF THE PREVIOUS SENTENCE IN THE EVENT OF ANY DISTRIBUTION
OF ASSETS TO STOCKHOLDERS OF ARDEN GROUP OTHER THAN A DIVIDEND PAYABLE IN CASH
OR PROPERTY (OTHER THAN STOCK).  ANY DETERMINATIONS OR INTERPRETATIONS UNDER
THIS SECTION SHALL BE MADE BY THE BOARD, WHOSE DETERMINATION SHALL BE FINAL,
BINDING AND CONCLUSIVE.  IN THE EVENT THERE SHALL BE ANY OTHER CHANGE IN THE
NUMBER OR KIND OF THE OUTSTANDING SHARES OF STOCK OF ARDEN GROUP SUBJECT TO THIS
AGREEMENT, THEN IF THE BOARD, IN ITS SOLE DISCRETION, DETERMINES THAT SUCH
CHANGE EQUITABLY REQUIRES AN ADJUSTMENT IN THIS AGREEMENT, SUCH ADJUSTMENTS
SHALL BE MADE IN ACCORDANCE WITH SUCH DETERMINATION, AND THE BOARD’S
DETERMINATION OF THE NATURE AND AMOUNT OF SUCH ADJUSTMENT, IF ANY, SHALL BE
FINAL, BINDING AND CONCLUSIVE.


 


7.             TERMINATION UPON MERGER.  IN THE EVENT THAT ARDEN GROUP MERGES
WITH OR INTO ANY OTHER CORPORATION, CONSOLIDATES WITH ANY OTHER CORPORATION, OR
SELLS SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS TO ANOTHER CORPORATION AND,
IN ANY SUCH CASE, STOCKHOLDERS OF ARDEN GROUP IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTION OWN LESS THAN FIFTY PERCENT (50%) OF THE
OUTSTANDING VOTING SECURITIES OF THE SURVIVING OR ACQUIRING CORPORATION
IMMEDIATELY AFTER CONSUMMATION OF THE TRANSACTION, THEN (A) THE UNIT HOLDER
SHALL BE PAID THE AMOUNT PROVIDED IN PARAGRAPH 2 ABOVE FOR ALL THEN FULLY VESTED
AND UNEXERCISED UNITS THEN HELD BY HIM OR HER IN THE MANNER PROVIDED IN SAID
PARAGRAPH 2 AS IF SUCH UNIT HOLDER HAD EXERCISED HIS OR HER RIGHT AND OPTION TO
BE PAID FOR ALL OF SUCH THEN FULLY VESTED UNITS IMMEDIATELY PRIOR TO THE
EFFECTIVENESS OF SUCH MERGER OR CONSOLIDATION, CONSUMMATION OF SUCH SALE OR THE
OCCURRENCE OF THE CLASS A COMMON STOCK NO LONGER BEING LISTED ON A NATIONAL
SECURITIES EXCHANGE OR PUBLICLY TRADED IN THE OVER-THE-COUNTER MARKET AND
(B) ALL OF THE UNITS SHALL AUTOMATICALLY AND WITHOUT NOTICE TERMINATE AND BECOME
NULL AND VOID UPON SUCH EFFECTIVENESS, CONSUMMATION OR OCCURRENCE.


 


8.             RIGHTS UNFUNDED.  THE UNIT HOLDER UNDERSTANDS THAT THE RIGHTS
PROVIDED FOR HEREUNDER ARE UNFUNDED AND THE COMPANY HAS NOT MADE, AND HAS NO
OBLIGATION TO MAKE, ANY PROVISION WITH RESPECT TO SEGREGATING ASSETS OF THE
COMPANY FOR PAYMENT OF ANY BENEFITS HEREUNDER.  THE UNIT HOLDER FURTHER
UNDERSTANDS THAT HE OR SHE HAS NO INTEREST IN ANY PARTICULAR ASSET OF THE
COMPANY BY REASON OF THIS AGREEMENT BUT ONLY THE RIGHTS OF A GENERAL UNSECURED
CREDITOR WITH RESPECT TO HIS OR HER RIGHTS UNDER THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


9.             NO RIGHTS AS A STOCKHOLDER.  NEITHER THE UNIT HOLDER NOR ANY
OTHER PERSON LEGALLY ENTITLED TO EXERCISE ANY UNITS HEREUNDER SHALL HAVE ANY
VOTING OR OTHER RIGHTS OF A STOCKHOLDER BY VIRTUE OF THE GRANT, VESTING OR
EXERCISE OF A UNIT.


 


10.           NOTICES.  WHENEVER UNDER THIS AGREEMENT NOTICE IS REQUIRED TO BE
GIVEN IN WRITING, IT SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON PERSONAL
DELIVERY; OR UPON RECEIPT BY THE COMPANY BY FAX (TELECOPY TO THE FAX NUMBER SET
FORTH BELOW); OR ONE BUSINESS DAY FOLLOWING DEPOSIT WITH A NATIONALLY RECOGNIZED
AIR COURIER GUARANTEEING OVERNIGHT DELIVERY; OR THREE BUSINESS DAYS AFTER
DEPOSIT IN THE UNITED STATES MAIL IF MAILED BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE COMPANY AT THE ADDRESS SET FORTH BELOW OR TO THE UNIT
HOLDER AT THE ADDRESS SET FORTH ON THE LAST PAGE HEREOF (OR TO SUCH OTHER
ADDRESS AS EITHER PARTY SHALL HAVE INDICATED TO THE OTHER PARTY BY NOTICE IN
ACCORDANCE WITH THIS PARAGRAPH):

 

Company:

 

Arden-Mayfair, Inc.
2020 South Central Avenue
Compton, California 90220
Attention:  Chief Financial Officer

Fax Number:  (310) 632-5326

 

For purposes hereof, a “business day” is any day other than a Saturday, Sunday
or a holiday in the State of California.

 


11.           BENEFIT.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL OPERATE FOR THE BENEFIT OF THE COMPANY
AND THE UNIT HOLDER AND HIS OR HER SUCCESSORS.


 


12.           GOVERNING LAW.  THIS AGREEMENT AND ANY RIGHTS AND OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO REGARDING UNITS BASED ON THE CLASS A COMMON STOCK AND
SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS OR
DISCUSSIONS BETWEEN THE PARTIES AND ANY OTHER PERSON OR LEGAL ENTITY CONCERNING
THE SPECIFIC TRANSACTIONS CONTEMPLATED HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THIS AGREEMENT CANNOT BE AMENDED OR MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO.  THIS AGREEMENT SUPERSEDES IN
ITS ENTIRETY THAT CERTAIN EMPLOYEE PHANTOM STOCK UNIT AGREEMENT BETWEEN COMPANY
AND UNIT HOLDER DATED DECEMBER 6, 2007, WHICH SUPERSEDED AGREEMENT IS TERMINATED
AND OF NO FURTHER FORCE OR EFFECT.


 


14.           CONSTRUCTION.  THE HEADINGS OF THE PARAGRAPHS ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.  IF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE UNLAWFUL,
VOID OR FOR ANY REASON UNENFORCEABLE, THEY SHALL BE DEEMED SEPARABLE FROM, AND
SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF, THE REMAINING
PROVISIONS OF THIS AGREEMENT.


 


15.           FURTHER ACTS.  THE PARTIES HERETO AGREE TO EXECUTE AND DELIVER
SUCH FURTHER INSTRUMENTS AS MAY BE REASONABLY NECESSARY TO CARRY OUT THE INTENT
OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ARDEN-MAYFAIR, INC.

 

UNIT HOLDER:

 

 

 

 

 

 

By:

 

 

 

 

 

Laura J. Neumann

 

 

 

 

 

Address for Notice:

 

 

 

 

 

c/o Arden-Mayfair, Inc.

 

 

2020 S. Central Avenue

 

 

Compton, CA 90220

 

 

The undersigned, the spouse of the Unit Holder, does hereby agree to be bound by
the terms of the foregoing Phantom Stock Unit Agreement.

 

 

Date:

 

, 

 

 

 

 

5

--------------------------------------------------------------------------------